PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/300,701
Filing Date: 12 Nov 2018
Appellant(s): Wixom et al.



__________________
Weston R. Gould
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections under 35 U.S.C. 112(b) have been withdrawn.



(2) Response to Argument
	Appellant arguments are related to the combination of references failing to teach the claim limitations of claims 1-3, 5-9, 11-13, 15 and 17-24.
	The examiner notes that the claims are extremely board. As recited in claim 1, Appellant recites a carbon based processing additive, a conductive carbon, an active electrode material and a fibrillizable binder. Appellant does not disclose a specific step that actually fibrillizes the binder just that the processing additive is configured to fibrillize a binder. Furthermore, a graphitized carbon is cited in the present application as specifically teaching the processing additive at [0029] and also in the disclosure of Saito. Appellant further argues lots of features not claimed.
Saito teaches of two or more conductive additives being used in the formation of the electrode such as carbonaceous fine particles such as carbon black, graphite, acetylene black and ketjenblack (Saito [0074], paragraph provided below).

    PNG
    media_image2.png
    169
    765
    media_image2.png
    Greyscale

Multiple carbonaceous materials can used for the formation of the electrode including a carbonaceous material that is used as the conductive carbon such as carbon black, acetylene black or ketjenblack while a secondary carbonaceous material that can be added to the electrode can be used as the processing additive such as graphite. Appellant’s own disclosure discloses exemplary porous carbon particles used as processing additives such as pyrolyzed carbons (instant specification [0060]) and further discloses wherein graphitized particles can be included in the processing additive (instant specification [0029]). Graphite is a pyrolyzed carbon and therefore, the graphite material used within Saito would read on the processing additive capable of fibrillizing a binder. The breadth of claim 1 relating to the processing additive only requires a material configured to fibrillize a binder that is not activated carbon. As stated above, Appellant does not teach a specific step that actually fibrillizes the binder. The graphite used within Saito is not activated carbon and is capable of fibrillizing a binder.

Appellant argues all claims are non-obvious over Saito in view of Kelley as there is no motivation to combine the porocarb of Kelley in the process of Saito (pages 5-10).

In response to appellant’s arguments related to there being no motivation to combine the porocarb of Kelley in the process of Saito, porocarb is a porous carbon material added in the process of forming an electrode. The addition of porocarb in the electrode is to improve the durability of the electrode as porocarb can withstand relatively high pressures due to the hardness of porocarb (Kelley [0025]. The hardness of porocarb would make the electrode capable of withstanding relatively high 



    PNG
    media_image3.png
    278
    883
    media_image3.png
    Greyscale

Therefore, the porocarb of Kelley, as a porous carbon, is already included in the genus of materials disclosed by Saito. Furthermore, the porocarb of Kelley is the exact material used in the instant application. One having ordinary skill in the art could select the porous carbon of Saito to be the porocarb of Kelley as Saito’s porous carbon material would encompass the porocarb of Kelley and is provided in the modification to specifically teach the exact material as used by appellant.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
 




Appellant further argues that Saito lacks the sufficient pressure to make the addition of the porocarb relevant in Saito (pg. 8).
Examiner notes that appellant is arguing features not claimed in the instant application.
As previously stated, the porocarb of Kelley is encompassed by the porous carbons of the disclosure of Saito. As porocarb belongs to the genus of porous carbons provided by Saito, the pressure argument is not commensurate in scope with the claims.
Examiner further notes that the addition of the porocarb of Kelley within the electrode of Saito provides the electrode an electrically conductive material and a material capable of withstanding relatively high applied pressures (Kelley [0025]). The addition of the porocarb would still provide conductivity and durability benefits regardless of the “lack of sufficient pressure” of Saito. 


Appellant further argues that even if one were to have a desire to include the porocarb of Kelley in the process of Saito, there is no teaching in Saito, Kelley or any other reference of what step of Saito into which the porocarb should be added and how the addition of the porocarb could improve processability of the active material (pg. 8-9).

The porocarb of Kelley is directly related to the porous carbon materials of Saito that are added with the conductive carbon of the first method step (Saito [0074]). Therefore, it would be obvious to add the porocarb with the other conductive carbonaceous materials as taught by Saito. The addition of the porocarb would create 
In response to appellant's argument that Kelley fails to teach how the addition of the porocarb could improve the processability of the active material, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, appellant’s arguments of lack of improved processability is not claimed thus appellant is arguing features not presented in the claims.



	Appellant argues Claim 3 has separate bases of patentability at least because Suzuki, or any other reference, does not teach the claimed first combining and mixing of the processing additive and fibrillizable binder as actually presented in claim 3 (pages 10-11).
		
In response to the argument that Suzuki or any other reference fails to teach combining and mixing of the processing additive and fibrillizable binder first and then mixing in the active material to form the electrode film material, Suzuki discloses wherein a conductive additive and a solvent are mixed to form a stock solution followed by the electrode active material being introduced (Suzuki [0190-198]). While Appellant 

Appellant argues Claim 6 has separate bases of patentability at least because removing the solvent from Saito prevents the Saito process from being able to form an electrode as taught in Saito itself (pages 11-12).

Regarding the arguments that removing the solvent from Saito prevents the Saito process from being able to form an electrode, while Saito does use a solvent, the solvent is not necessarily required and would not be required in view of the combination. Saito teaches a use of a solvent such as NMP to create a slurry that is applied to the current collector and dried such that the solvent is evaporated and removed (Saito [0156]). Therefore, the solvent of Saito is used to create an adhesion 

Appellant further argues that the process of Saito does not subject the system to sufficient shear force to promote sufficient fibrillization of the binder.
While the appellant argues that the process of Saito does not subject the system to sufficient shear force to promote sufficient fibrillization of the binder, the claim only requires an absence of a solvent greater than weight 1%. Appellant fails to consider the combination of references of Saito and Zhang.  The breath of the claim only requires that the additive only needs to be configured to fibrillize a binder. There is not a recited step for actually fibrillizing the binder. Furthermore, the argument of “sufficient fibrillization” is not required in the claims nor described in the instant specification of what appellant is considering to be sufficient fibrillization. Zhang discloses a dry fibrillation process using shear force to stretch the fibrillizable binder (Zhang [0043]) thus the combination of Zhang’s method of a dry blending step without the use of the solvent would still require a shear force such that the binder is fibrillized. The combination would result in method of forming an electrode 
Examiner notes that the appellant is arguing features not claimed and only requires that the processing additive is configured to fibrillize a binder and is not consistent with the breadth of appellant’s instant specification.


Appellant argues Claims 11-12 and 23 have separate bases of patentability at least because Dias fails to teach or suggest the claimed porosity parameters of the processing additive as is presented in claims 11-12 and 23 (pages 12-13).

In response to appellant’s arguments relating to the claimed porosity parameters of the processing additive, the porocarb of Kelley would inherently teach all of these limitations as porocarb is a porous carbon material and the same material appellant uses as their processing additive (instant application [0059], examples 1-2). Dias discloses a claimed pore diameter and pore volume of a conductive additive such as carbon black (Dias [0034-0035]). Dias further teaches that the shaped porous carbon product can include graphite as well as other embodiments (Dias [0036]).
Porocarb is a used as a conductive additive in Kelley and through the modification in claim 1 can be provided as one of the carbonaceous materials within Saito’s electrode. Dias 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

Conferees:
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728   

/KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700 
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.